Case 2:20-cv-00012-JRS-MJD Document 40-1 Filed 04/24/20 Page 1 of 1 PageID #: 551




              USPS TRACKING #




         l\llllt   I\ \ ~!\ II1\1~\\111\IIII   ¢:;>   12982-104 ¢:;>   ..•
                                                           US Distr Court
                                                           921 OHIO ST
                                                           Room #104
                                                           Te'.re Haute, IN 47807
                                                           United States
